Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendments and Arguments filed on 03-16-2021. This Action is made FINAL.
Claims 3, 7, 9, 11, 14, and 17-18 have been cancelled. Claims 1-2, 4-6, 8, 10, 12-13, 15-16, and 19-20 are pending for examination.  

Response to Arguments
Regarding the Means plus function invocation under 35 U.S.C, §112(f), the Examiner finds the amendments to claims 1, 4, and 7 citing “one or more processors” provide sufficient structure to overcome the means plus function invocation. Claims 1, 4, and 7 do not invoke 35 U.S.C, §112(f).
Applicant’s amendments with respect to the rejection of claims 1, 13, and 20 under 35 U.S.C. §112(b) are acceptable, therefore the initial rejections are now withdrawn. However, the amended limitations introduce a new grounds of rejection under 35 U.S.C. §112(b), outlined below. 
Applicant’s arguments with respect to the rejection of claims 1-3, 6-9, 13, and 15-19 under 35 U.S.C. §102(a)(2) have been fully considered and are persuasive in view of the amended limitations in that Atsmon alone does not teach the amended limitations as a whole. Therefore the rejections are now withdrawn. However, the examiner submits a new grounds of rejection necessitated by applicant’s amendments under 35 U.S.C. §103, outlined below. Further, in the remarks, Applicant argued that Atsmon fails to disclose or suggest the amended claims, in particular, predicting a presence of an oncoming vehicle based on the route data, traffic conditions, road curvature, and image data (remarks, page 6).

Examiner respectfully disagrees. Although not relied upon to reject the amended claim limitations, the examiner submits that Atsmon teaches the amended limitations at least in part. While Atsmon does not explicitly teach predicting a presence of an oncoming vehicle based on traffic conditions, Atsmon still teaches predicting a presence of an oncoming vehicle based on the route data, road curvature, and image data. 
Atsmon teaches generating a list of objects: “…the sensor data unit 314 receives data from the input sensors 234 and performs object detection operations to generate additional lists of objects… the video/image unit 312 and the sensor data unit 314 may implement object detection algorithms that search for specific types of objects, such as other vehicles” (Atsmon, Paragraph [0045]), where the list of objects includes identifying other vehicles (a presence of an oncoming vehicle) using object detection algorithms. 
Atsmon also teaches: “…Notably, both the video/image unit 312 and the sensor data unit 314 may perform any type of object detection operations based on the data from, respectively, the cameras 232 and the input sensors 232” (Atsmon, Paragraph [0045]) specifying the use of cameras 232 and input sensors 232 in order to identify the other vehicles (a presence of an oncoming vehicle based on image data). 
Atsmon goes on to teach: “The integration unit 316 receives the lists of objects from the video/image unit 312 and the sensor data unit 314 in addition to ADAS input data. The ADAS input data may include… data from the GNSS receiver 236, data from the navigation subsystem 248, and V2X data 238. The integration unit 316 performs one or more fusion operations on the received data to synthesize an integrated situational awareness that includes a list of relevant objects 320” (Atsmon, Paragraph [0046]) where the integration system uses ADAS data from the navigation subsystem to determine a future position of the vehicle, which affects which objects, i.e. which vehicles are part of relevant objects 320 (a presence of an oncoming vehicle based on the route data). 
…the tracking engine 360 performs tracking operations to determine continuations of the relevant objects 320… the continuations of the relevant objects 320 are the predicted locations of the relevant objects 320 at future times. Notably, the tracking engine 360 implements tracking algorithms that incorporate the predicted motion of the vehicle and/or the relevant objects 320…” (Atsmon, Paragraph [0051]), where the tracking engine 360 predicts the location of relevant objects 320 at future times (predicting a presence of an oncoming vehicle).
Finally, Atsmon teaches “…by moving the headlamps based on the curvature of the road, the distance that the driver can see down the road is increased” (Atsmon, Paragraph [0060]) where by following the curvature of the road through lane markings, objects not normally seen can be detected and tracked, i.e. the presence and predicted future position of other vehicles can better be determined by illuminating the road based on the road’s curvature (predicting a presence of an oncoming vehicle based on road curvature). 
Therefore, Atsmon teaches detecting other vehicles and tracking their movements by predicting their future locations (predicting a presence of an oncoming vehicle) using cameras (based on image data), navigation data/ADAS data (based on the route data), and the curvature of the road by extending the headlights in the road’s direction, thus extending the camera’s visible detection range to perceive oncoming vehicles, based on the lane markings (based on road curvature). 
Applicant’s arguments with respect to the rejection of claims 4, 11, 12, 14, and 20 under 35 U.S.C. §103 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments in addition to the reasons outlined above as to the teaching of Atsmon.


Claim Objections
Claims 16 and 19 are objected to because of the following informalities:  
Claim 16 recites “The method of claim 13, he predicting a presence of the oncoming vehicle…” which is incomplete. For the purposes of examination the examiner will take “The method of claim 13, he predicting a presence of the oncoming vehicle…” as -- The method of claim 13, wherein the predicting a presence of the oncoming vehicle…--, based on similarly amended claim 8. 
Claim 19 depends on claim 18 which is cancelled. For the purposes of examination, the examiner will take claim 19 as dependent on claim 13, as cancelled claim 18 originally depended upon claim 13. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "…the route data…" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Amended claim 20 does not include the originally recited limitation “obtaining vehicle route data”. For the purposes of examination, the examiner will take “the route data” as --route data--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 10, 12, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US Patent No 10,124,716 B1) in view of Futamura (PGPub No US 2014/0246975 A1), henceforth known as Gauthier and Futamura, respectively.
Regarding claim 1, Gauthier teaches:
A system comprising: 
a sensor configured to capture an image of a surrounding of a vehicle; 
(Gauthier, FIG. 1: (162);
Col 5, lines 2-4: “…the cameras 162 may be a still camera and/or video camera that may capture images and videos of the front, sides, and rear surrounding areas of the vehicle…”;
Where the cameras 162 (a sensor) capture images and videos of the front, sides, and rear surroundings of the vehicle (configured to capture an image of a surrounding of a vehicle))
one or more processors configured to: 
(Gauthier, FIG. 1: (140a); FIG. 5: (504);
Col 4, line 24: “…the ECU 140 may include a CPU 140a…”;
Col 15, lines 4-5: “…Computing component 500 might include, for example, one or more processors…”)
obtain vehicle route data; 	
(Gauthier, FIG. 1: (166);
Col 4, lines 34-36: “…the CPU 140a may perform various computations from the data gathered by the… navigation systems…”;
Col 10, line 66 to Col 11, line 2: “…road condition information may be provided by the navigation system, where the map data associated with the proscribed route may detect current and upcoming road conditions…”;
Where CPU 140a (one or more processors) obtains road condition information associated with the proscribed route (obtain vehicle route data))
predict a presence of an oncoming vehicle based on the vehicle route data, traffic conditions, road curvature, and the image; and
(Gauthier, FIG. 3: (302); FIG. 4;
Col 5, lines 12-14: “…The detected light emissions and light reflections may indicate the likelihood of an approaching vehicle…”;
Col 10, line 67 to Col 11, line 5: “…map data associated with the proscribed route may detect current and upcoming road conditions. For example, when the navigation system indicates that a sharp curve is coming up ahead in 300 ft., such data may be sent to the high beam ECU for data processing…”;
Col 12, lines 34-37: “…Table 400 may be represented by a generic function that helps determine whether the vehicle's detection of certain environmental, road, or driving conditions reflect the likelihood of approaching oncoming or preceding vehicles…”;
Col 13, lines 8-14, 22-26: “…when the vehicle senses light 404 detected from the cameras or image sensors and also vehicle traffic detected ahead, the corresponding data may be sent to the ECU for data processing. By way of example, vehicle traffic may be detected by the navigation system or communication system as explained above in detail…
…Thus, to prevent potentially blinding any drivers as the vehicle with the high beam headlights, the ECU may be configured to turn off the high beam headlights when it detects the curved or hilly sections of road…”;
Where the ECU containing CPU 140a (processor) determines the likelihood or probability of an oncoming vehicle (predict a presence of an oncoming vehicle) based on the map data associated with the proscribed route (based on the vehicle route data), vehicle traffic detected ahead by the navigation system (based on traffic conditions), curved or hilly sections of road (based on road curvature), and the light sensed from the camera or image sensors (based on the image))
set a beam mode of […] the vehicle directly facing the oncoming vehicle to a low beam mode […].
(Gauthier, FIG. 3: (304);
Col 8, line 66 to Col 9, line 3: “…determining the likelihood of encountering oncoming or preceding vehicles… may be determined by considering one or more environmental, road, or driving conditions…”;
Col 12, lines 26-30: “At operation 304, the high beam headlights may be switched to a low beam mode upon a determination of the likelihood of at least one of the environmental condition, the road condition, and the driving condition meets or exceeds a threshold condition”;
Where the ECU containing CPU 140a (processor) determines the likelihood of encountering oncoming vehicles and switches the high beam headlight (set a beam mode of […] the vehicle)  to low beam mode once the likelihood of an oncoming vehicle meets or exceeds a threshold (directly facing the oncoming vehicle to a low beam mode)).
Although Gauthier teaches setting a beam mode of a vehicle directly facing the oncoming vehicle to a low beam mode, Gauthier fails to explicitly teach setting a beam mode of a portion of lights in the vehicle directly facing the oncoming vehicle to a low beam mode while maintaining remainder of the lights shining away from a line of sight of the oncoming vehicle at a high beam mode. 
However, in the same field of endeavor, Futamura teaches:
set a beam mode of a portion of lights in the vehicle directly facing the oncoming vehicle to a low beam mode while maintaining remainder of the lights shining away from a line of sight of the oncoming vehicle at a high beam mode.
(Futamura, FIG. 1: (16); FIG. 2;
Paragraph [0035]: “FIG. 2 (a) shows the irradiation range 55 of the headlamp 11 of the vehicle 10 that has the vehicle headlamp control system 1 mounted at the time of a high beam, FIG. 2 (b) shows the irradiation range 56 of the headlamp 11 at the time of a lateral intermediate high beam after recognition of an oncoming vehicle, and FIG. 2 (c) shows the irradiation range 57 of the headlamp 11 when a right light is in a low beam (a left light is in the intermediate high beam)”;
Paragraph [0038]: “Thus, the light does not irradiate the oncoming vehicle 19…”;
Paragraph [0047]: “The ECU 16 is an electronic control unit having a microcomputer etc., and performs various processes for controlling the headlamp 11 by executing a program recorded in the ECU 16 in advance”;
Where the ECU 16 includes a microcomputer (a processor) that sets the right light shown in FIG. 2 (c) to a low beam on the side of the oncoming vehicle (set a beam mode of a portion of lights in the vehicle directly facing the oncoming vehicle to a low beam mode) while keeping the left light in the intermediate high beam mode (while maintaining remainder of the lights shining away from a line of sight of the oncoming vehicle at a high beam mode)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Gauthier with the feature of setting a portion of lights in a vehicle to low beam mode while maintaining high beam mode for the remainder of the lights of Futamura so that “…the probability of irradiation the vehicle with the high beam is reduced when the low beam and the high beam are used properly depending on whether the light source belongs to the other vehicle or not” (Futamura, Paragraph [0014]). 

Regarding claim 2, Gauthier and Futamura teach the system of claim 1. Gauthier further teaches:
wherein the sensor comprises a LiDAR, a radar or a camera.
(Gauthier, FIG. 1: (162);
Col 5, lines 2-4: “…the cameras 162 may be a still camera and/or video camera that may capture images and videos of the front, sides, and rear surrounding areas of the vehicle…”).

Regarding claim 5, Gauthier and Futamura teach the system of claim 1. Gauthier further teaches:
further comprising a satellite signal receiver.
(Gauthier, FIG. 1: (166);
Col 6, lines 41-43: “…The navigation system 166 may include a navigation processor, a navigation adjustment component, and a GPS component… a GPS component (which may include or be a GPS receiver)…”;
Where the navigation subsystem includes GPS, i.e. a GPS receiver, a satellite-based navigation function which requires a satellite signal receiver). 

Regarding claim 6, Gauthier and Futamura teach the system of claim 1. Gauthier further teaches:
wherein the predicting a presence of the oncoming vehicle is via a GNSS (Global Navigation Satellite System) communication element.
(Gauthier, FIG. 1: (166);
Col 6, lines 43-47: “…the navigation processor may determine the location of vehicle in real time and determine the current and upcoming road and traffic conditions using a GPS component (which may include or be a GPS receiver)…”;
Where the navigation processor determines upcoming road and traffic conditions from the GPS (a GNSS (Global Navigation Satellite System) communication element), used in determining the likelihood of oncoming vehicles (predicting a presence of the oncoming vehicle)). 

Regarding claim 8, Gauthier and Futamura teach the system of claim 1. Gauthier further teaches:
wherein the predicting a presence of the oncoming vehicle comprises a probability of the oncoming vehicle appearing a certain distance from the vehicle within a certain time interval.
(Gauthier, FIG. 3: (304); FIG. 4: (414);
Col 2, lines 39-42: “…the driving condition may include a distance between the vehicle and an object within a range of 600-700 feet, wherein the object comprises… an oncoming vehicle…”;
Col 3, line 67 to Col 4, line 3: “…Thus, speed and distance may be additional factors for consideration to determine the proper timing for shutting off the high beam headlights…”;
Col 8, line 66 to Col 9, line 3: “…determining the likelihood of encountering oncoming or preceding vehicles… may be determined by considering one or more environmental, road, or driving conditions”;
Where the ECU determines the likelihood of encountering oncoming vehicles based on exceeding a threshold condition, shown in FIG. 4 (predicting a presence of the oncoming vehicle comprises a probability of the oncoming vehicle appearing) which includes considering driving conditions comprising a distance between the vehicle and an oncoming vehicle (the oncoming vehicle appearing a certain distance from the vehicle) and the proper time for shutting off the high beam lights, i.e. a proper time at which the oncoming vehicle will be affected by the vehicle’s high beam lights (the oncoming vehicle appearing a certain distance from the vehicle within a certain time interval)). 

Regarding claim 10, Gauthier and Futamura teach the system of claim 1. Gauthier further teaches:
wherein the predicting a presence of an oncoming vehicle is via street lighting that is configured to provide information about other moving objects to the vehicle.
(Gauthier, FIG. 1: (162);
…In some instances, the cameras 162 may also detect and locate light emissions (e.g., street lights, approaching headlights from an oncoming vehicle, etc.) and light reflections (e.g., reflectors, reflections from a sign post, etc.). The detected light emissions and light reflections may indicate the likelihood of an approaching vehicle…”;
Where cameras 162 detect light emissions from street lights and light reflections to determine the likelihood of an approaching vehicle (predicting a presence of an oncoming vehicle is via street lighting) where when the street lights are illuminated, the light emissions and reflections enable the cameras 162 to detect other vehicles, i.e. other moving objects (street lighting that is configured to provide information about other moving objects to the vehicle)).

Regarding claim 12, Gauthier and Futamura teach the system of claim 1. Futamura further teaches:
wherein the beam mode further comprises high beam, low beam, wide beam and narrow beam or a combination thereof.
(Futamura, FIG. 1: (11); FIG. 2 (c);
Paragraph [0035]: “…FIG. 2 (c) shows the irradiation range 57 of the headlamp 11 when a right light is in a low beam (a left light is in the intermediate high beam)…”;
Where the right light of headlamp 11 is in a low beam and the left light is in the intermediate high beam (the beam mode further comprises high beam, low beam or a combination thereof)). 

Regarding claim 13, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above.

Regarding claim 15, the claim limitations recite a method having limitations similar to those of claim 6 and therefore is rejected on the same basis, as outlined above.


Regarding claim 16, the claim limitations recite a method having limitations similar to those of claim 8 and therefore is rejected on the same basis, as outlined above.

Regarding claim 19, the claim limitations recite a method having limitations similar to those of claim 10 and therefore is rejected on the same basis, as outlined above.

Regarding claim 20, the claim limitations recite a non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 20, Gauthier further teaches:
A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: 
(Gauthier, FIG. 5;
Col 3, lines 7-9: “FIG. 5 is an example computing component that may be used to implement various features of embodiments described in the present disclosure”;
Col 15, lines 4-5: “Computing component 500 might include, for example, one or more processors…”;
Col 16, lines 15-22, 26-28: “…the terms “computer program medium” and “computer usable medium” are used to generally refer to transitory or non-transitory media. Such media may be, e.g., memory 508, storage unit 520, media 514, and channel 528. These and other various forms of computer program media or computer usable media may be involved in carrying one or more sequences of one or more instructions to a processing device for execution…
…When executed, such instructions might enable the computing component 500 to perform features or functions of the present application as discussed herein”;
Where computing component 500 includes one or more processors and non-transitory computer program media carrying instructions (non-transitory computer readable medium comprising instructions) for a processing device to execute the features or functions recited above (that, when executed, cause one or more processors to perform…)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier and Futamura as applied to claim 1 above, and in further view of Biondo. 

Biondo was first cited in a previous Office Action. 

Regarding claim 4, Gauthier and Futamura teach the system of claim 1. The combination of Gauthier and Futamura fails to teach the limitations of claim 4 as a whole. 
	However, in the same field of endeavor, Biondo teaches:
wherein the one or more processors are configured to determine a street on which the oncoming vehicle will be located using a high definition map at a future time based on a speed of the oncoming vehicle. 
(Biondo, FIG. 1: (102), (152), (140), (104); FIG. 2: (214), (210); 
Paragraph [0023]: “… transmitted signals may convey messages generated by position/navigation processing subsystem 146 relating to requests for navigation information (e.g., destination addresses, origination addresses, position information, search parameters, route determination parameters, and so on), and received signals may convey messages… (e.g., maps, routes, address information, potential destination information, topographical information, information relating to the physical features of a roadway, information relating to traffic control devices and/or posted speed limits, information relating to transient anomalies, and so on)… position/navigation processing subsystem 146 and/or processing and control subsystem 102 may process the signals or information conveyed therein in conjunction with determining whether to activate or deactivate the DRLs 104…”;
Paragraph [0027]: “…Vehicle-to-vehicle communication system interface 152 includes one or more antennas and transceivers adapted to transmit signals to and receive signals from one or more other motor vehicles proximate to the motor vehicle… Received signals… convey messages generated by the other vehicle… (e.g., the other vehicle's geographical location, current speed, target speed, direction of motion, and so on)… ”;
Paragraph [0060]: “…DRL activation criteria may be met when a determination is made that another vehicle, referred to herein as a "vehicle of interest," is located in proximity to the motor vehicle… A "vehicle of interest" may be designated by the system as… a vehicle that is traveling along or on a route that intersects the route upon which the motor vehicle is traveling… Information used in determining whether a vehicle of interest is located in proximity to the motor vehicle may include… information… received or retrieved… via a vehicle-to-vehicle communication system interface (e.g., interface 152, FIG. 1)… ”;
Where the position/navigation processing subsystem provides route information including maps, routes, address information and potential destination information (high definition map with streets) to the motor vehicle, and the processing and control system (processor) determines the vehicle of interest (oncoming vehicle) is a vehicle that is traveling on a route that intersects the route upon which the motor vehicle is traveling (determine a street on which the oncoming vehicle will be located using a high definition map at a future time) using vehicle-to-vehicle data obtained from the vehicle of interest including the other vehicle’s current speed (based on a speed of the oncoming vehicle)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Gauthier and Futamura with the feature of using a high definition map and an oncoming vehicle’s speed to determine the oncoming vehicle’s future location (proximity to the motor vehicle) of Biondo because “DRL activation criteria may continue to be met during the period of time when the motor vehicle is in proximity to the vehicle of interest, and may no longer be met when the motor vehicle is no longer in proximity to the vehicle of interest” (Biondo, Paragraph [0060]) and because “… daytime running lamps (DRLs)… make it easier for others to notice the vehicle at times when the headlights are in a deactivated state” (Biondo, Paragraph [0004]), but “… even when their safety benefits are less likely to be realized, the DRLs continue to consume on-board electrical power. The power consumption of the DRLs may decrease the vehicle's fuel economy” (Biondo, Paragraph [0005]). By using the “… processing and control subsystem… to… activate the DRLs when the DRL activation criteria is met… and to deactivate the DRLs when the DRL activation criteria is not met… ” (Biondo, abstract), “… the DRLs may be in an activated state for less than the entire time that the lighting system is in the automatic control mode (and the headlights are deactivated), embodiments may result in reduced energy consumption, and thus increased fuel economy” (Biondo, Paragraph [0066]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeromin et al. (PGPub No US 2018/0126907 A1) teaches a vehicle including one or more dimmable mirrors, one or more cameras configured to capture images of surroundings of the vehicle, and one or more processors configured to identify one or more headlights of another vehicle in the captured images, determine whether the one or more headlights satisfy mirror dimming criteria, and dim the dimmable mirrors based on one or more characteristics of the one or more headlights.
Na (PGPub No US 2018/0180242 A1) teaches a vehicle lamp that includes: a light source; a first reflector; a shield; a lens; and a second reflector. The second reflector is configured to rotate about an axis and cause the vehicle lamp to output in a low-beam mode or in a high-beam mode based on a rotational orientation of the second reflector.
Rosenzweig et al. (US Patent No 10,241,207 B2) teaches a LIDAR system for use in a vehicle including at least one processor configured to control at least one light source in a manner enabling light flux of at least one light source to vary over scans of a field of view. The processor is configured to receive input indicative of a current driving environment of the vehicle, and based on the current driving environment, coordinate the control of the at least one light source with the control of the at least one light deflector to dynamically adjust an instantaneous detection distance by varying an amount of light projected and a spatial light distribution of light across the scan of the field of view.
Neumann et al. (US Patent No 10,336,244 B2) teaches an arrangement for producing a glare-free high-beam for vehicles with headlights, which have a plurality of LEDs controllable by an ADB control and regulating unit. A front camera is provided which is connected with the ADB control and regulating unit and which is designed to transmit information about oncoming and/or preceding vehicles to the ADB control unit, the arrangement being characterized in that the headlights are designed to generate an ADB illumination area asymmetrically only for an area of the own lane and that the headlights are designed to generate for an area of the oncoming lane only a low-beam area.
Son et al. (US Patent No 9,873,372 B2) teaches an adaptive driving beam (ADB) headlamp that distributes light. The first and second light distribution patterns formed by the first and second lamps partially overlap each other to form a light distribution pattern. The light distribution pattern is divided into a plurality of partial pattern segments that correspond to the location of a sensed vehicle ahead selected from the partial pattern segments. A dark zone is formed by the partial pattern segments by reducing a light source.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668